Case 19-01133 Doc 53-1 Filed 08/28/20 Entered 08/28/20 14:32:56 Declaration of Robert
                                 Frcek Page 1 of 7
Case 19-01133 Doc 53-1 Filed 08/28/20 Entered 08/28/20 14:32:56 Declaration of Robert
                                 Frcek Page 2 of 7
Case 19-01133 Doc 53-1 Filed 08/28/20 Entered 08/28/20 14:32:56 Declaration of Robert
                                 Frcek Page 3 of 7
Case 19-01133 Doc 53-1 Filed 08/28/20 Entered 08/28/20 14:32:56 Declaration of Robert
                                 Frcek Page 4 of 7
Case 19-01133 Doc 53-1 Filed 08/28/20 Entered 08/28/20 14:32:56 Declaration of Robert
                                 Frcek Page 5 of 7
Case 19-01133 Doc 53-1 Filed 08/28/20 Entered 08/28/20 14:32:56 Declaration of Robert
                                 Frcek Page 6 of 7
Case 19-01133 Doc 53-1 Filed 08/28/20 Entered 08/28/20 14:32:56 Declaration of Robert
                                 Frcek Page 7 of 7
